
	
		I
		111th CONGRESS
		1st Session
		H. R. 2322
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. Braley of Iowa
			 (for himself, Mr. Courtney,
			 Mr. Loebsack, and
			 Mr. Hare) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend section 18 of the Richard B. Russell National
		  School Lunch Act to establish a pilot program that requires schools to post
		  nutritional content information regarding foods served at schools and to teach
		  students how to make healthy food selections, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Healthy
			 Food Choices for Kids Act.
		2.School lunch
			 Labeling and Nutritional Awareness Pilot ProgramSection 18 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1769) is amended by adding at the end the
			 following—
			
				(j)School lunch
				Labeling and Nutritional Awareness Pilot Program
					(1)In
				generalSubject to the
				availability of funds under paragraph (7), the Secretary shall award grants to
				not more than 10 States to assist not more than 10 schools in each of such
				States in carrying out a pilot program in accordance with paragraph (5) that
				requires schools—
						(A)to post nutritional content information in
				school cafeterias regarding the food items served in the cafeterias; and
						(B)to teach students
				about how to make healthy food selections.
						(2)Grant
				amountsThe Secretary shall
				ensure that each grant awarded is of sufficient size and scope to carry out the
				pilot program described in this subsection.
					(3)Duration of
				GrantsThe Secretary may award grants for multiple years to
				States that meet the grant requirements described in paragraph (4).
					(4)Grant
				RequirementsTo qualify to
				receive a grant under this subsection, a State shall submit an application to
				the Secretary at such time, in such manner, and containing such information and
				assurances as the Secretary may require, including—
						(A)an assurance that
				the State will ensure that each school awarded a subgrant under this subsection
				meets the pilot program requirements described in paragraph (5) within 1 year
				of such subgrant award;
						(B)a plan to inform
				all the schools within the State about the pilot program and the school
				application requirements described in paragraph (5);
						(C)an assurance that the State will use not
				less than 95 percent of the grant funds to award subgrants to schools in
				accordance with this subsection;
						(D)an assurance that the State will award such
				subgrants to at least 3, but not more than 5, schools in such State that have
				in effect at the date of the enactment of this subsection a program to provide
				nutritional content information regarding food items served in the cafeterias
				of such schools to students attending such schools; and
						(E)an assurance that the State will award such
				subgrants to at least 3, but not more than 5, schools that are located in the
				rural areas of such State.
						(5)Subgrant
				RequirementsTo qualify to
				receive a subgrant under this subsection, a school shall submit an application
				to a State receiving a grant under this subsection at such time, in such
				manner, and containing such information and assurances as the Secretary may
				require, including—
						(A)a plan for
				implementing the pilot program, including—
							(i)efforts to ensure that nutritional content
				information, including caloric information, regarding the food items served in
				the school’s cafeteria is posted in a visible location at the point of decision
				in the cafeteria and that such information is readable and appropriate for the
				students who attend the school and the parents or legal guardians of such
				students;
							(ii)efforts to
				develop and implement, or expand a school wellness program or other nutritional
				awareness program in effect at the date of enactment of this subsection to
				include an educational program to teach students at the school about making
				healthy food selections; and
							(iii)efforts to
				consult with a licensed nutritionist, registered dietitian, school nutrition
				specialist, or professional with similar qualifications at least once a year
				regarding the pilot program requirements described in clauses (i) and (ii) and
				any related nutritional matters;
							(B)a certification of
				support for participation in the pilot program signed by the school food
				manager, school nurse, school principal, and district superintendent (or
				equivalent positions, as determined by the school); and
						(C)whether the school plans to post the
				nutritional content information described in subparagraph (A)(i) on the
				school’s website.
						(6)Guidance;
				Encouragement
						(A)GuidanceThe Secretary shall provide guidance to the
				States and schools receiving grants or subgrants under this subsection to
				assist such States and schools in meeting the requirements of this
				subsection.
						(B)EncouragementThe Secretary shall encourage schools
				receiving subgrants under this subsection to post the nutritional content
				information, including caloric information, regarding food items served at the
				school on the school’s website.
						(7)Reports
						(A)Each State
				receiving grant funds under this subsection shall submit a report at such time,
				in such manner, and containing such information as the Secretary may
				require.
						(B)Not later than 1 year after the effective
				date of this subsection and every 2 years thereafter, the Secretary shall
				submit a report to the Committee on Education and Labor of the House of
				Representatives and the Committee on Agriculture, Nutrition and Forestry of the
				Senate that contains—
							(i)the number of
				schools receiving subgrants under this subsection; and
							(ii)a
				detailed description of the status of the pilot program carried out by each
				school under this subsection, including a list of program accomplishments and
				challenges, and an evaluation of the effectiveness of the program, in each
				school.
							(8)Authorization of
				AppropriationsThere are authorized to be appropriated such funds
				as necessary to carry out this subsection.
					(9)DefinitionsIn
				this subsection:
						(A)Licensed
				nutritionistThe term
				licensed nutritionist means any person who meets the educational
				and training requirements under applicable State law and the credentialing
				requirements of the applicable professional association, if any, to become a
				licensed nutritionist.
						(B)Registered
				dietitianThe term
				registered dietitian means any person who meets the educational
				and training requirements to become credentialed as a registered dietitian by
				the Commission on Dietetic Registration.
						(C)School nutrition
				specialistThe term
				school nutrition specialist means any person who meets the
				educational and training requirements to become credentialed as a school
				nutrition specialist by the School Nutrition
				Association.
						.
		3.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect not later than 180 days after the
			 date of the enactment of this Act.
		
